Title: To George Washington from Sarah Bomford, 25 May 1774
From: Bomford, Sarah
To: Washington, George



Sir
Dublin [Ireland] Fishamble Street May 25th 1774

I had the favor of yours of the 22d of Decr—73 which came to hand the 10th of Febry—74, your polite attention to me, and the elegant manner you acknowledge the rect of my Letters require more expressions of Gratitude than I am Mistress of, I feel my situation, and trust in God ere long your behaviour on this occasion will be rewarded in some publick manner, to induce others to follow your great example, charity with us is common, but steady friendship founded on that principle almost without a president, this troublesome suit you have imbark’d in is the cause of virtue, and but for your assistance the wretched object for aught I know might have perished in the Street, ’tis true our protection has preserv’d her Life hitherto, but you, good Sir, began the Work, ours is but a mite comparitively speaking, we have reason to hope from your last, that Mrs Savage’s affairs in Virginia are now near a conclusion, let me assure you with truth she merits a Continuation of your friendship for her, no dout you have often heard the Contrary, but believe me Sir, I wou’d not on any ac[coun]t assert a falsehood, ’tis now two Years last March Since she became one of our Family, more virtue, and propriety of behaviour, founded on good understanding and Religion, as far as I am a judge, can not be met in the Person of any one Mortal who must bear the Capricious frailalties of their nature about them while they continue on this side

of the Grave, your bountifull advancement to her I have declin’d acknowledging as it came to hand shortly after Mrs Savage became one of our Household, and as I well know a Generous mind declines applause, esspecially when their actions have a good foundation, thought it wou’d, at that time in me, be premature, but least the Letter she wrote from Whitehaven (which convayed her thanks) shou’d have miscarried, in her name I repeat her greatfull acknowledgements for that, and all other favours, one request on my own account I presume to make to Coll Washington, that is a Continuation of his Correspondence tho. there shou’d be no demand relative to business, I have conceived the highest opinion of his Worth, his abilities speak themselves—therefore shou’d you decline this Gratification I shou’d be tempted to lament the effect, ’tho the event wou’d be desirable. I am Sir, with great respect, your Obedient humble Servant

Sarah Bomford


Mrs Bomford requests Coll Washington will be so obliging as to excuse her not addressing him on Paper suitable to his Station, and agreeable to the Character in Life she wou’d wish to support, but as Guilt paper wou’d require a double cover, Mrs Bomford immagines on this occation it wou’d be quite improper to put Coll Washington to any trouble or expence that cou’d possibly be avoided.
Mrs Savage was much distress’d at the black Wax on Coll Washington’s last Letter, begs to hear his friends are well if not to troublesome presents her best respects to Mrs Washington, if Mrs Washington wou’d do ⟨Me the⟩ favor to accept of my sincere regards aded to hers, she wou’d do me honor.

